J-A14021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOON WOO'JASON BAIK                        :   No. 1165 WDA 2019

                  Appeal from the Order Entered July 22, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0014919-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

DISSENTING MEMORANDUM BY McLAUGHLIN, J.:FILEDJANUARY 28, 2021

       I respectfully disagree that the evidence was insufficient to support the

verdict for sexual assault. Baik himself testified that he recorded the encounter

with the victim in case there was any question of the voluntariness of the

intercourse because of the victim’s intoxication. That damning testimony was

enough for the jury to find that Baik knew the victim could not properly

consent. See 18 Pa.C.S.A. § 311(c)(2).1 Why else would he create a record

to protect himself? The jury made the obvious inference that he did so because

he was well aware that she was incapable of properly consenting.


____________________________________________


1 “Unless otherwise provided by this title or by the law defining the offense,
assent does not constitute consent if: . . . it is given by a person who by
reason of . . . intoxication is manifestly unable or known by the actor to be
unable to make a reasonable judgment as to the nature or harmfulness of the
conduct charged to constitute the offense[.]” 18 Pa.C.S.A. § 311(c)(2). The
court instructed the jury on this provision. See N.T., Trial, 4/30/19, at 250.
J-A14021-20



      Other evidence further supports this finding. There was ample evidence

to support the finding that Baik was aware of the degree of the victim’s

intoxication. On the recording, the victim’s speech is slurred and she is

obviously incoherent, including stating that she did not want to “have this

baby,” alternately asking Baik if he loved her and screaming that she hated

him, telling him to “go away,” and saying that she was “going to die.” One

officer testified that Baik told him at the scene that he knew that the victim

was intoxicated, and police summoned an ambulance to take the victim to the

hospital due in part to her level of intoxication. Another officer said that, based

on the victim’s appearance and the odor of alcohol emanating from her, the

officer rated her degree of intoxication on the night in question as a “nine” on

a 10-point scale.

      Furthermore, the victim testified that she did not remember having sex

with Baik and did not know that Baik had recorded the incident. N.T. at 114,

121. She also testified that on the night of the incident she had at least three

drinks of whiskey with ice while at Baik’s residence. Id. at 113. She described

herself as being “pretty drunk” that night and not remembering anything that

occurred beyond watching a movie with Baik. Id. at 114. The victim said she

only learned that she had in fact had sex with Baik when she asked him the

following day. Id. at 117, 118.

      Taking all of this as true, as we must, and adding to it Baik’s testimony

that he recorded the encounter for his own protection, there was more than

enough evidence to prove Baik knew that the victim’s intoxication rendered

                                       -2-
J-A14021-20



her incapable of giving proper consent. Certainly, there were many

contradictions in the evidence. I believe the jury could properly attribute most

of them to the victim’s intoxication, as was its right as finder of fact. “It is

within the province of the jury to reconcile inconsistent testimony . . . and to

believe all, part or none of the evidence, assigning to it whatever weight it

deems appropriate.” Commonwealth v. Manchas, 633 A.2d 618, 624

(Pa.Super. 1993) (citation omitted).2

       The majority fails to accord the jury this right. It instead looks at the

victim’s statements on the recording during the incident, which it describes as

demonstrating her “awareness of external events,” as well as her statements

afterward to police that the interaction was consensual. See Majority Mem. at

11-12. It then concludes that the evidence was insufficient to prove a lack of

consent. Id. at 12.

       I respectfully submit that this is a violation of our standard of review.

We may not re-weigh the evidence and substitute our judgment for that of

the jury. Commonwealth v. Fitzpatrick, 159 A.3d 562, 567 (Pa.Super.

2017) (citation omitted). We also must view the evidence in the light most

favorable to the Commonwealth, as verdict-winner. Id.

       The majority acknowledges these rules, but I respectfully believe it does

not abide by them. It appears to consider the victim’s “awareness of external

____________________________________________


2 See also Commonwealth v. Hall, 830 A.2d 537, 542 (Pa. 2003) (“[W]here
there is conflicting testimony, it is for the jury to determine the weight to be
given the testimony”).

                                           -3-
J-A14021-20



events” during the incident to be proof that she was able to consent. This is

nothing more than a reweighing of the evidence. When the evidence is viewed

in the Commonwealth’s favor, it readily supports a finding that she was unable

to consent, as explained above. As for her statements to the police after the

incident, the majority appears to consider them irrefutable evidence that she,

in fact, consented. The difficulty with this conclusion is that it likewise

disregards the evidence supporting a finding that she was unable to consent.

      Moreover, the jury could easily have concluded that the victim’s telling

police that the interaction was consensual was a mere repetition of her assent

during the incident, and at the risk of being repetitive, the evidence supported

a finding that her consent was invalid. The majority’s disregard of this

conclusion shows its failure to consider the evidence in the Commonwealth’s

favor. I respectfully dissent.




                                     -4-